UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Viveve Medical, Inc. (Name of Issuer) Common Stock, without par value per share (Title of Class of Securities) 92852W105 (CUSIP Number) Brigitte Smith GBS Venture Partners Limited 71 Collins Street, Level 5 Melbourne C3 VIC 3000 [phone number] (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 23, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the followingbox. ☐ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). GBS Venture Partners Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) ☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBEROF 7 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,598,807 shares EACH REPORTING PERSON 9 SOLE DISPOSITIVE POWER 0 shares WITH 10 SHARED DISPOSITIVE POWER 3,598,807 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,598,807 shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.0% (1) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (1) Based on 18,016,662 shares of Common Stock issued and outstanding as of September 30, 2014. 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). GBS BioVentures III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) ☒ (b)☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF 7 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,598,807 shares EACH REPORTING PERSON 9 SOLE DISPOSITIVE POWER 0 shares WITH 10 SHARED DISPOSITIVE POWER 3,598,807 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,598,807 shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.0% (1) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (1) Based on 18,016,662 shares of Common Stock issued and outstanding as of September 30, 2014. 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). Brigitte Smith 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) ☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF 7 SOLE VOTING POWER 194,221 shares SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,598,807 shares EACH REPORTING PERSON 9 SOLE DISPOSITIVE POWER 194,221 shares WITH 10 SHARED DISPOSITIVE POWER 3,598,807 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,793,028 shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.1% (1) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN (1) Based on 18,016,662 shares of Common Stock issued and outstanding as of September 30, 2014. Schedule 13D Item 1. Security and Issuer . This statement relates to the common stock, no par value per share (the “Common Stock”) of Viveve Medical, Inc. (the “Issuer”) having its principal executive office at 150 Commercial Street, Sunnyvale, California 94086. Item 2. Identity and Background . This statement is being filed by: (a) GBS BioVentures III (the “Fund”); (b) GBS Venture Partners Limited (“GBS”), which is the trustee of the Fund; and (c) Brigitte Smith, the managing partner at GBS (the “Managing Partner”). The persons named in this Item 2 are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.”The Reporting Persons have agreed to file this statement jointly in accordance with the provisions of Rule 13d-1(k) under the Act. The address of the principal business office of the Reporting Persons is 71 Collins Street Level 5, Melbourne C3 VIC 3000. The principal business of the Fund is to invest in and add value to unlisted high growth companies involved in innovative life science technologies .The principal business ofGBS is to act as the trustee of the Fund.The principal business of the Managing Partner is to manage GBS, the Fund and affiliated entities with similar businesses. During the five years prior to the date hereof, none of the Reporting Persons has been convicted in a criminal proceeding or has been a party to a civil proceeding ending in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. The Fund and GBS are a fixed unit trust and a private company, respectively, organized under the laws of Australia.Ms. Smith is an Australian citizen. Item 3.
